Citation Nr: 0925275	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractured left great toe with degenerative joint disease, 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for tarsal tunnel 
syndrome of the left lower extremity, evaluated as 10 percent 
disabling from February 22, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The January 2006 
rating decision denied the Veteran's claim for an increased 
rating for residuals of fractured left great toe with 
degenerative joint disease, and the February 2007 rating 
decision granted service connection for tarsal tunnel 
syndrome of the left lower extremity and assigned an 
evaluation of 10 percent effective February 22, 2005.  

The Veteran testified before a Decision Review Officer (DRO) 
at hearings in July 2007 and December 2008.  Transcripts of 
the hearings are of record.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the tarsal tunnel 
syndrome of the left lower extremity rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating, the Board has characterized that issue 
as set forth on the title page.

Since the last supplemental statement of the case (SSOC) in 
February 2008, additional evidence in the form of VA 
treatment records has been obtained, which relates to the 
issues on appeal.  The Veteran, through his representative, 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

A statement of the case, which addressed claims of service 
connection for right hand and left knee disabilities, was 
issued in February 2009.  The file made available to the 
Board does not include a substantive appeal of these issues.


REMAND

The Veteran was last afforded a VA examination for residuals 
of the fractured left great toe with degenerative joint 
disease in December 2005 and for his tarsal tunnel syndrome 
of the left lower extremity in January 2007.  At the January 
2007 VA examination, the Veteran reported being in a 
wheelchair for the previous two years because of right foot 
and knee pain.

At his hearing in December 2008, the Veteran testified that 
his disabilities had worsened since his VA examinations.  At 
the hearing, the Veteran was in a wheelchair, which he 
contended was a result of the pain from his left leg.  He 
rated his pain as a ten on a scale of one to ten.  
Additionally, the Veteran also revealed that he continued to 
receive regular treatment from VA for his disabilities.  In 
June 2009 the Veteran's representative indicated that the 
Veteran was confined to a wheelchair.  

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms, such as increased pain.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). Likewise, 
where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the Veteran 
has claimed that his left great toe and left lower extremity 
disabilities have worsened since his last VA medical 
examinations, which took place in December 2005 and January 
2007.  The Veteran also claims that he is confined to a 
wheelchair as a result of his service-connected disabilities.  
In light of these complaints, therefore, a remand is required 
to have examiners supplement the record with reports 
regarding the current severity of the Veteran's residuals of 
a fractured left great toe with degenerative joint disease 
and his tarsal tunnel syndrome of the left lower extremity.  
Under these circumstances, the Veteran should be scheduled to 
undergo podiatry and peripheral nerve examinations.  See 38 
U.S.C.A. § 5103A.  Additionally, because the Veteran 
continues to receive VA treatment, on remand, updated medical 
records should be obtained from the Indianapolis VA medical 
center (VAMC).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The RO should obtain any recent 
medical records generated by the 
Indianapolis VAMC since February 2009.  

2.  The AOJ should schedule the Veteran 
for a podiatry examination to assess 
the current level of disability 
attributable to the Veteran's residuals 
of a fractured left great toe with 
degenerative joint disease.  The 
examiner should review the entire 
record, examine the Veteran, and 
provide findings necessary to apply 
pertinent rating criteria.  
Specifically, the examiner should 
indicate whether the Veteran's residual 
disability is "moderate," "moderately 
severe," or "severe."  

The Veteran should also be scheduled 
for a VA peripheral nerves examination 
to assess the current level of 
disability attributable to the 
Veteran's tarsal tunnel syndrome of 
left lower extremity.  The examiner 
should review the entire record, 
examine the Veteran, and provide 
findings necessary to apply pertinent 
rating criteria.  Specifically, the 
examiner should identify the nerves 
affected and opine, as to each nerve 
affected, whether the disability 
results in "mild," "moderate," or 
"severe" incomplete paralysis, or in 
complete paralysis.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be associated 
with the claims file.  The AOJ should 
ensure that the examination reports 
comply with this remand and answer the 
questions presented in the AOJ's 
examination request.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

